   Case:18-18627-JGR Doc#:58 Filed:08/08/19                                 Entered:08/08/19 09:58:09 Page1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF COLORADO


IN RE:                                                                          CASE: 18-18627-JGR

DENNIS K OBDUSKEY                                                               CHAPTER 13


Debtor(s)

                            LBF 9013-1.1 - NOTICE OF TRUSTEE'S OBJECTION TO CLAIM

                                                OBJECTION DEADLINE: 9/9/19

YOU ARE HEARBY NOTIFIED that Douglas B. Kiel, Chapter 13 Trustee has filed an Objection to Claim 4 filed by
JAMES WARE KELLEY (VIA CERTIFIED MAIL) with the bankruptcy court and requests the following relief: that an
Order disallowing Claim 4 in full be entered .

If you desire to oppose the Motion you must file a written objection on or before the deadline stated above , and request a
hearing with the Bankruptcy Court, 721 19th Street, Denver, CO 80202-2508 and serve a copy upon the Chapter 13
Trustee, 7100 E. Belleview Ave., Ste 300, Greenwood Village, CO 80111. Objections and requests for hearing shall clearly
specify the grounds upon which they are based , including the citation of supporting legal authority , if any.

In the absence of a timely, substantiated objection and request for hearing by an interested party , the court may approve or
grant the requested relief without any further notice to creditors or other interested parties .

Dated: August 8, 2019
                                                                                           /s/ Douglas B. Kiel
                                                                                           Douglas B. Kiel, Chapter 13 Trustee
                                                                                           7100 E BELLEVIEW AVE, SUITE 300
                                                                                           GREENWOOD VILLAGE, CO 80111
                                                                                           (720)398-4444

                             CERTIFICATE OF SERVICE ON TRUSTEE'S OBJECTION TO CLAIM

I certify that a true and correct copy of the foregoing Trustee’s Objection to Claim, Notice of Trustee’s Objection to Claim and Proposed
Order were served upon each party listed below by placing same in the U.S. Mail, postage prepaid.
                                                                                           /s/Kayla Ross
                                                                                           for Douglas B. Kiel, Chapter 13 Trustee

DENNIS K OBDUSKEY                       JAMES WARE KELLEY (VIA CERTIFIED
604 ALPINE AVE                          MAIL)
PUEBLO, CO 81005                        DBA MORTGAGE-INVESTIGATOR.COM
                                        99 WALL STREET
                                        SUITE 1576
                                        NEW YORK, NY 10005


Notice by Electronic Transmission was sent to the following persons/parties:
THE LAW OFFICE OF STEPHEN H SWIFT PC
